Citation Nr: 1540941	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 2006, for the grant of service connection for the cause of the Veteran's death.

2.  Whether the retroactive payment of $58,766 in Dependency and Indemnity Compensation (DIC) is correct.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, including service in the Republic of Vietnam.  The Veteran died in June 1992; the Appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

For reasons explained in greater detail below, the issues on appeal have been recharacterized and bifurcated to comport with the evidence of record and the arguments made by the Appellant.  

In April 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Appellant filed a claim for nonservice-connected death pension benefits that was received by the RO on September 15, 2006.  The RO granted that claim in a June 2007 rating decision, and the Appellant was in receipt of pension benefits from September 15, 2006 onward.  

2.  Prior to the Appellant's September 2006 death pension claim, there is no evidence that she filed a claim (either formal or informal) for DIC benefits or death pension benefits.  

3.  In a September 2011 administrative decision, VA waived collection from the Appellant of an overpayment of $814 in death pension benefits.  

4.  An April 2012 rating decision granted DIC benefits based on service connection for the cause of the Veteran's death; it assigned an effective date of September 15, 2006, the date the Appellant's pension claim was received by the RO.  From the total retroactive amount of benefits payable to the Appellant, the RO subtracted both the amount already paid in death pension benefits and the $814 overpayment that was previously waived.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 15, 2006 for the grant of DIC benefits based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.156, 3.159, 3.400, 3.816 (2015).

2.  The Appellant is entitled to an additional $814 in retroactive payments of DIC benefits.  38 U.S.C.A. § 5304 (West 2014); 38 C.F.R. § 3.151 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The resolution of the issues here, however, is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates and payment of benefits; quite simply, there is no possibility that further notification or assistance to the Appellant would affect the outcome of either issue.  The VCAA is inapplicable to this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

That said, the Board did remand the claim in April 2015 specifically so that a supplemental statement of the case could be issued that considered the Appellant's arguments regarding the effective date of DIC benefits.  As a supplemental statement of the case was issued in May 2015, the requested development has been completed, and the case may move forward without prejudice to the Appellant.  Stegall, 11 Vet. App. at 271.

II.  Earlier Effective Date for the Grant of DIC Benefits

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specific to claims for service connection for the cause of the Veteran's death, the effective date is the "first day of the month in which the veteran's death occurred, if received within 1 year after the date of death; otherwise, date of receipt of claim."  38 C.F.R. § 3.400(c)(2).  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the history of the Appellant's claim is instructive.  The Veteran died in June 1992.  Prior to his death, there is no evidence that the Veteran was in receipt of VA disability or pension benefits, or that he had ever applied for such benefits.  His death certificate notes his immediate cause of death as cardiac arrest, due to or as a consequence of diabetes and hypertension.  

The Appellant filed a claim for nonservice-connected burial benefits in July 1992; the RO granted this claim in January 1993.  

In a January 1993 letter, VA notified the Appellant that she may be entitled to additional benefits.  It informed her that, unless she filed a claim for DIC benefits within one year from the date of the Veteran's death, the effective date for any future award of such benefits would be the date of her claim.  The Appellant did not respond to this letter or submit a claim for DIC benefits.  

In September 2006, the Appellant sought nonservice-connected pension benefits.  On this form, she specifically noted that she was not seeking service connection for the cause of the Veteran's death.  The RO granted this claim in June 2007.

Following the grant of her pension benefits claim, the Appellant and the RO had frequent contact regarding the amount of her benefits and whether such benefits should be increased in light of her additional medical expenses.  In one particular letter from August 2010, the Appellant stated that her Veteran husband served in Vietnam and that he died as a result of diabetes and a heart attack.  The RO thus inferred a claim for service connection for the cause of the Veteran's death.  It granted that claim in an April 2012 rating decision, assigning an effective date of September 15, 2006, the date her claim for nonservice-connected pension benefits was received by VA.  

VA notified the Appellant of this decision in May 2012.  In that letter, it also informed her that she was entitled to retroactive benefits of $58,766.  It noted that her full amount due was offset by the previous amounts paid in nonservice-connected pension benefits and by an $814 overpayment which had been waived.  

In her August 2012 notice of disagreement, the Appellant disagreed with the method by which her retroactive benefits were calculated.  Specifically, she did not think that the amount should be reduced by the amount she received in nonservice-connected pension benefits.  

The RO issued a statement of the case.  In her May 2013 substantive appeal, the Appellant stated that she did not understand why the grant of service connection for the cause of the Veteran's death was not effective the date of his death in 1992.  She also stated that the retroactive amount did not include money she had paid for her children's education, or $814 in overpayment for which a waiver had been previously granted.  

In its April 2015 remand, the Board concluded that, though only the issue of the propriety of the $58,766 retroactive payment had been certified to the Board, the issue also included whether the correct effective date was assigned.  The Board thus remanded the claim to the RO in order that this issue could be considered.  The RO issued a supplemental statement of the case considering all arguments in May 2015.  

In a June 2015 letter, the Appellant again argued that the grant of service connection for the cause of the Veteran's death should date to 1992.  She also stated that the amount of retroactive payment she received should not have been reduced by the previously waived overpayment.

Given these facts and this history, the Board concludes that an earlier effective date for the grant of service connection for the cause of the Veteran's death is not warranted.  As provided for in the applicable regulation, the effective date for the grant of service connection for the cause of the Veteran's death is "first day of the month in which the veteran's death occurred, if received within 1 year after the date of death; otherwise, date of receipt of claim."  38 C.F.R. § 3.400(c)(2).  

Here, no claim for DIC benefits was received within a year of the Veteran's death; indeed, there is no evidence that the Appellant filed a claim for DIC benefits prior to the currently assigned effective date.  Though the Appellant filed a claim for nonservice-connected burial benefits in July 1992, she did not contend in that claim or in any communication with VA prior to September 2006 that the Veteran's death was related to his active service.  

In cases involving presumptive service connection due to herbicide exposure, however, there is an exception to the general effective date provisions.  VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer case.  38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  Here, as the Veteran served in Vietnam during the Vietnam War era, he is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).  Further, as the Veteran died of cardiac arrest, due to or as a consequence of diabetes, he had a "covered herbicide disease" within the meaning of 38 C.F.R. § 3.816(b).  The Veteran is thus a "Nehmer class member" as defined in the law.

Pursuant to 38 C.F.R. § 3.816(d), the effective date for the grant of DIC benefits based on the Veteran's death for a covered herbicide disease may be established prior to the date of claim in three distinct ways.  Each of those ways, however, depends on the Veteran's surviving spouse having previously filed a claim for DIC benefits.  See 38 C.F.R. § 3.816(d)(1), (2), and (3).  In cases where no claim for DIC benefits was previously filed or denied, the ordinary effective date provisions apply.  38 C.F.R. § 3.816(d)(4).

Here, despite the fact that the Veteran is a Nehmer class member, no earlier effective date is warranted.  For the reasons described above, there is no evidence that the Appellant filed a claim for DIC benefits prior to September 15, 2006.  Absent evidence of an earlier claim or denial of benefits, the Nehmer provisions are not for application, and the ordinary effective date regulations control the outcome of the issue.  

The Appellant's argument that the effective date should be established as the date of the Veteran's death is not persuasive.  In deciding claims, the Board is bound by the law and regulations that govern veterans' benefits.  Here, the regulations are clear that, absent a formal or informal claim for DIC benefits being filed within a year of the Veteran's death (or absent the special circumstances described in 38 C.F.R. § 3.816(d)), the earliest possible effective date is the date thereafter that such a claim was received.  

As a final note, the Board acknowledges that the Appellant's and Veteran's now adult children bore educational and financial expenses that, had the Veteran's claim been granted earlier, they may not have had to pay.  The Board is sympathetic to the Appellant and her family, but the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds no evidence that the Appellant submitted a claim, either formal or informal, seeking DIC benefits based on the cause of the Veteran's death prior to the currently assigned effective date of September 15, 2006.  The preponderance of the evidence is against her claim; there is no doubt to be resolved; and an effective date earlier than September 15, 2006 for the grant of DIC benefits is not warranted.  

III.  Propriety of the $58,766 Retroactive Payment

Pursuant to VA law and regulation, claimants may not receive both pension and compensation at the same time.  "Not more than one award of pension [or] compensation" shall be made "concurrently to any person based on the service of another person."  38 U.S.C.A. § 5304(a)(1) (entitled "Prohibition against duplication of benefits").  Further, though claims for pension may be considered claims for compensation as well (and vice versa), if a claimant is entitled to both benefits, then "the greater benefit will be awarded, unless the claimant specifically elects the lesser benefit."  38 C.F.R. § 3.151(a).

As described above, when the Appellant's claim for DIC benefits was granted in April 2012 with an effective date in September 2006, the right to retroactive benefits was created.  Specifically, as shown in the accounting in the March 2013 statement of the case, $75,481 was due.  However, VA reduced the amount payable to the appellant by the amount of pension benefits the appellant had received ($15,901) and by the amount of overpayment of pension benefits of which collection was waived in a September 2011 administrative decision ($814).  Thus, the RO determined that a total of $58,766 was due and payable to the appellant.

The Appellant argues that the amount she previously received in pension benefits should not have been subtracted from the total amount of retroactive payments due.  The Board disagrees.  As noted above, a claimant may not receive both pension and compensation at the same time.  At the time of the April 2012 award, had VA not reduced the Appellant's retroactive benefit by the amount that she had already been paid in pension benefits, then she would effectively be paid both pension and compensation, violating 38 U.S.C.A. § 5304 and 38 C.F.R. § 3.151.  Quite simply, the prohibition against double payments mandates reducing the Appellant's award, and the RO's actions were proper.

The Appellant also argues that the $814 in overpayment that had previously been waived should not have been subtracted from her retroactive payment.  On this point, the Board agrees with the Appellant.  The RO cited no authority (and the Board can find no law or regulation) supporting the idea that a validly waived debt may later be clawed back by VA.  At the point that the waiver of overpayment was granted, the matter was settled, and VA lost any claim or title to that additional amount.  $814 must be added back to the Appellant's retroactive payment.

In summary, because receipt of both pension and compensation payments at the same time are barred by law, VA was correct in withholding $15,901 in retroactive benefits created by the grant of DIC benefits.  However, because there is no authority for VA to rescind its earlier waiver of collection of an overpayment, payment of an additional $814 in such retroactive payments is warranted.  






	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than October 1, 2006, for the grant of service connection for the cause of the Veteran's death is denied.  

An additional $814 in retroactive payment of DIC benefits is granted.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


